Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 1 of 9 PageID #: 1




                                                                  ELECTRONICALLY
                                                                      FILED
                                                                    May 15 2019
                                                                U.S. DISTRICT COURT
                                                                Northern District of WV


                                                          5:19-CV-176 (Stamp)
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 2 of 9 PageID #: 2
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 3 of 9 PageID #: 3
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 4 of 9 PageID #: 4
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 5 of 9 PageID #: 5
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 6 of 9 PageID #: 6
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 7 of 9 PageID #: 7
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 8 of 9 PageID #: 8
Case 5:19-cv-00176-FPS Document 1 Filed 05/15/19 Page 9 of 9 PageID #: 9
